UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2963



In Re: CHRIS J. EUBANKS,

                                                         Petitioner.




         On Petition for Writ of Mandamus. (CA-95-117)


Submitted:   January 18, 1996            Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Chris J. Eubanks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chris J. Eubanks petitions this court for a writ of mandamus

pursuant to Fed. R. App. P. 21, requesting that we direct a dis-

trict court judge to enter a default judgment against the Defen-

dants in Eubanks's pending civil rights action.

     Mandamus is an extraordinary writ that should be granted only
in unusual circumstances not present here. Kerr v. United States
District Court, 426 U.S. 394 (1976). Further, it cannot be used as

a substitute for appeal. In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979). Accordingly, we deny Eubanks's petition for

writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2